DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2020 has been entered.

Claim Rejections - 35 USC § 102/§ 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colegrove et al (EP0537999).
Colegrove et al (Colegrove) teaches a foam containing composition with welan gum (abstract and claims 1 and 3). Colegrove teaches that the welan gum is used in an amount of between about 0.25 and 1.0% (page 4 lines 29-30 and claim 4) which overlaps the endpoint of the claimed range 0.01-0.2%. It is noted that the claimed range including 0.2% encompasses 0.20% and up to 0.29%. Additionally it is noted that the term “about” as taught by the prior art is considered to be near or close to and thus a teaching of “about 0.25%” encompasses ranges below 0.25%.
Claims 1, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al (US 6,117,474) in view of Colltec (“Welan gum” March 12, 2012 http://www.colltec.de/Home_english/Welan_gum/welan_gum.html pages 1-2).
Kamada et al (Kamada) teaches of a food composition, including milk shakes which were a known aerated beverage containing about 0.02-3%, preferably about 0.1-1.5% ofa suspension composition comprising 2-70% water soluble gums selected from a group including welan gum (abstract, column 2 lines 55-58, column 4 line 63 through column 5 line 1, column 6 lines 1-10, column 7 lines 18-28 and column 8 lines 23-25). Kamada teaches that the suspension may provide functions including foam stabilization (column 7 lines 35-41). As Kamada teaches that the food contains 0.02-3%, preferably 0.1-1.5% of the suspension, wherein 2-70% of the suspension is a gum selected from a group including welan gum, the teachings of Kamada encompass or at least make obvious the gum as in an amount of about 0.0004-2.1%, preferably about 0.002-1.05% which encompasses the claimed range.
Regarding the foamed composition as comprising welan gum as recited in claim 1, as Kamada teaches the suspension composition functions as a foam stabilizer and may comprise a water soluble gum selected from a group including welan gum (column 1 lines 11-20, column 4 line 63 through column 5 line 2, column 6 lines 1-10, and column 7 lines 35-41) and as Colltec teaches welan gum stabilizes foams (page 1, main properties, bullet 7) it would have been obvious to specifically include welan gum in the composition of Kamada.
Regarding the foamed composition as a beverage as recited in claims 11 and 12, as Kamada teaches of food compositions including beverages, which were known to be foamed, such as milk shakes (column 7 lines 17-28), the teachings of Kamada are considered to encompass or at least make obvious the use of a foamed beverage as instantly claimed.
One of ordinary skill in the art would have been motivated to add welan gum to any foamy beverage that might require foam stabilization by welan gum.

Response to Arguments
Applicant's arguments filed 07/20/2020  have been fully considered but they are not persuasive. 
Applicant argues that as Colegrove teaches 0.25-1.0%, preferably 0.3-0.6% welan gum, wherein examples 4 and 4a of the reference use 0.4% and 0.5% welan gum, the claimed range of 0.01-0.2% welan gum is not anticipated. This argument is not convincing. As discussed above, Colegrove teaches that the welan gum is used in an amount of between about 0.25 and 1.0% (page 4 lines 29-30 and claim 4) which overlaps the endpoint of the claimed range 0.01- 0.2%. It is noted that the claimed range including 0.2% encompasses 0.20% and up to 0.29%. Additionally it is noted that the term “about” as taught by the prior art is considered to be near or close to and thus a teaching of “about 0.25%” encompasses ranges below 0.25%. Furthermore, a reference is not limited to its examples and must be considered as a whole.
 As discussed previously and herein, Kamada teaches of a food composition, including milk shakes which were a known aerated beverage containing about 0.02-3%, preferably about 0.1-1.5% of a suspension composition comprising 2-70% water soluble gums selected from a group including welan gum (abstract, column 2 lines 55-58, column 4 line 63 through column 5 line 1, column 6 lines 1-10, column 7 lines 18-28 and column 8 lines 23-25). As Kamada teaches that the food contains 0.02-3%, preferably 0.1-1.5% of the suspension, wherein 2-70% of the suspension is a gum selected from a group including welan gum, the teachings of Kamada encompass or at least make obvious the gum as in an amount of about 0.0004-2.1%, preferably about 0.002-1.05% which encompasses the claimed range.
Further in response to Applicant’s arguments regarding the welan gum, it is noted that Kamada clearly discloses welan gum as stated in the rejection above. Applicant’s attention is further directed to the following passage in MPEP 2123:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 ." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant has submitted a Declaration under 37 C.F.R. § 1.132 of Mr. Okuda. Declarant presents several experiments that where performed according the following protocol:
Method of Experimentation
(i) To 19.9 g of ion-exchanged water, 0.1 g of water-soluble gum was added and
dissolved with stirring for 10 minutes, thereby preparing a water-soluble gum-
containing aqueous solution,
(ii) To 80 g of fresh cream, 20 g of the water-soluble gum aqueous solution was
added (see Table 1) and stirred) with a handheld mixer (Maxell Izumi Co, Ltd,
HM-470) for T minute.
(iii) The stirred cream was placed in a 200-mi measuring cylinder, and the
volume of the fresh cream was read from the scale on the measuring cylinder.

(v) After being allowed to stand for 30 minutes, the volume of the fresh cream
was read again from the scale on the measuring cylinder. Additionally, the liquid
level of the fresh cream was observed from above, and whether foam was
present was observed,

~ ‘The experiment above was performed at room temperature (25+-0.5°C) in all
Cases.
The experiments employed different water soluble gums including welan gum. It is noted that he volume after 30 min was very close for the initial volume after preparation. 
It is further noted that the claims are not directed to the method for the preparation of fresh cream product. Claims are directed to the composition with the single recited component-welan gum. Kamada clearly discloses welan gum as stated in the rejection above. Colltec teaches welan gum stabilizes foams. Hence, the fact that welan gum is a foam stabilizer has also been known. Therefore to add known foam stabilizer to a foamy beverage would have been obvious.
Hence, the Declaration was not sufficient to overcome the strong case of obviousness.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791